LASER NANOSTRUCTURED SURFACE PREPARATION FOR JOINING MATERIALS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed June 1, 2022, was received.  Claims 1, 8, and 10 were amended.  Claims 3-5 and 11 were canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 1, lines 4-5, replace “treated surface portion” with –interference laser-treated surface portions–.
In claim 6, line 3, replace “component surface” with –surface of each component–.
In claim 10, line 5, replace “portion” with –portions–.
In claim 10, lines 7-8, replace “, carbon fibers” with – and–.
Cancel claims 12-14 as being drawn to a nonelected invention.
Authorization for this examiner’s amendment was given in an interview with Gregory A. Nelson on June 16, 2022.

Claim Objections
The objection to claim 1 is withdrawn because the claim has been amended to correct informalities.

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 1-2 and 6-9 as being unpatentable over Volkmann et al. (US 4,861,407) in view of Gupta et al. (US 2010/0143744) are withdrawn because independent claim 1 has been amended.

The rejection under 35 U.S.C. 103 of claim 10 as being unpatentable over Volkmann et al. in view of Gupta et al. and Wohl, Jr. et al. (US 2011/0086204) is withdrawn because independent claim 10 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a joined article as claimed, and particularly wherein the interference laser-treated surface portions comprise ridge features, wherein the ridge features have a periodicity between 0.5-50 um, and wherein the periodicity varies by no more than ± 5 %; or wherein one of the interference laser-treated surface portions comprises a carbon fiber material having carbon fibers embedded in resin and partially exposed from the resin, and wherein a surface portion of the resin has been removed by the interference laser treatment, and wherein the carbon fibers comprise interference laser-created grooves.  While the prior art teaches techniques for laser treatment of surfaces, Volkmann et al. do not teach the use of interference as claimed, Gupta et al. depict only pillars rather than ridge features as claimed, Gupta et al. do not teach the use of interference to produce features with substantially uniform periodicity as claimed, and the prior art in general does not teach laser-treated surface portions comprising carbon fibers embedded in and partially exposed from a resin and comprising interference laser-created grooves as claimed.  The claims are therefore found to distinguish the invention from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745